DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum US20140267076 in view of Derrick US20170194019.
Regarding Claim 1, Birnbaum discloses a method of generating a tactile signal using a haptic device, the haptic device comprising:; a controller ( processor 210 of fig. 2 and ¶16) configured to convert the acoustic information into an electrical signal corresponding to a predetermined pattern; and a tactile actuator (haptic output device 
Birnbaum fails to explicitly disclose a database configured to store acoustic information or receive acoustic information from an external device; determining one of a plurality of preset driving modes based on the collected driving information; determining the electrical signal to have a frequency corresponding to the determined driving mode.
However, Derrick discloses in fig. 1 and ¶110 a system input 120 acoustic signal from acoustic recording thus reads on a database configured to store acoustic information or receive acoustic information from an external device; audio codes of ¶112 reads on determining one of a plurality of preset driving modes based on the collected driving information; determining the electrical signal to have a frequency corresponding to the determined driving mode and applying the electrical signal to the tactile actuator. 
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of invention to include cited features of Derrick into Birnbaum to enhance system versatility. 
Regarding Claim 2, Birnbaum disclosures in fig. 4, table 2 and ¶s 66, 75 renders obvious further comprising: determining a waveform of the electrical signal to be applied to the tactile actuator based on the determined driving mode.
Claim 4, Birnbaum disclosures in figs.2, 4 and ¶s69 renders obvious, further comprising: wherein the tactile signal is a signal that includes at least one of a plurality of frequencies, a plurality of amplitudes, and a plurality of durations.
Regarding Claim 5, Birnbaum disclosures in figs.2, 4 and ¶s52, 69 renders obvious further comprising: determining an intensity (magnitude) of the electrical signal to be applied to the tactile actuator based on the determined driving mode.
Regarding Claim 6, Birnbaum contemplates in ¶52 outputting haptic effect for a  predetermined period of time thus renders obvious further comprising: determining an apply time of the electrical signal to be applied to the tactile actuator based on the determined driving mode.

Allowable Subject Matter
Claims 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685